FILED
                           NOT FOR PUBLICATION                                MAR 20 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30005

              Plaintiff - Appellee,              D.C. No. 1:13-cr-00045-SPW-1

  v.
                                                 MEMORANDUM*
WILLIE ANTOINE REDD,

              Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                            Submitted March 6, 2015**
                                Portland, Oregon

Before: PAEZ and IKUTA, Circuit Judges and SELNA,*** District Judge.

       Willie Antoine Redd appeals the district court’s denial of his motion to

withdraw his guilty plea. Redd argues that he provided fair and just reasons,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James V. Selna, District Judge for the U.S. District
Court for the Central District of California, sitting by designation.
namely improper legal advice and new evidence, for withdrawing his guilty plea

under Federal Rule of Criminal Procedure 11(d)(2)(B).

      1. We review the district court’s denial of a motion to withdraw a guilty

plea for abuse of discretion. United States v. Briggs, 623 F.3d 724, 727 (9th Cir.

2010). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      2. The district court did not abuse its discretion in rejecting Redd’s claim

that his former attorney improperly advised him on the merits of a potential

suppression motion. A defendant may change his plea on the basis that his

attorney “grossly mischaracterized” his sentence, United States v. Davis, 428 F.3d
802, 805 (9th Cir. 2005), or failed to inform him of a potential suppression motion,

United States v. McTiernan, 546 F.3d 1160, 1167-68 (9th Cir. 2008). Here, the

district court considered testimony from both Redd and the former attorney,

weighed the evidence, and fully credited the former attorney’s statement that he

discussed a motion to suppress evidence with Redd and advised him that such a

motion lacked merit, and that Redd nevertheless decided to plead guilty. Having

resolved all factual disputes regarding the former attorney’s representation, the

district court did not abuse its discretion in concluding that Redd’s allegation that

he received improper legal advice, which the district court found to be untrue, was

not a fair and just reason for permitting Redd to withdraw his guilty plea.


                                          2
      3. Nor did the district court abuse its discretion in rejecting Redd’s

argument that he should be permitted to withdraw his guilty plea on the basis of

newly discovered evidence. Redd argues that evidence from a related municipal

court case was withheld from the discovery in his federal case and that this

evidence could have been used in a suppression hearing or at trial. This argument

fails because withdrawal of a guilty plea is proper only when the defendant

presents reasons “‘that did not exist when [he] entered his plea,’” and Redd knew

about and had access to the municipal court discovery prior to pleading guilty. See

United States v. Mayweather, 634 F.3d 498, 506 (9th Cir. 2010) (quoting

McTiernan, 546 F.3d at 1167) (emphasis in the original).

      4. Finally, Redd’s argument that a letter submitted by his girlfriend

supported withdrawal of his guilty plea also fails because the letter was not

pertinent to the offense charged. See 18 U.S.C. § 922(g)(1). The district court did

not abuse its discretion in concluding that a reasonable person in Redd’s position

would not have been motivated to reject a guilty plea had he known about the

contents of the letter. See United States v. Garcia, 401 F.3d 1008, 1011-12 (9th

Cir. 2005).

      AFFIRMED.




                                          3